Case: 19-13897    Date Filed: 04/22/2020   Page: 1 of 2



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13897
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:17-cr-00117-RDP-SGC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus


ANTONIO GABRIEL MITCHELL,
                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                 (April 22, 2020)

Before ED CARNES, Chief Judge, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:

      Perry Russell Steen, appointed counsel for Antonio Mitchell in this direct

criminal appeal, has moved to withdraw from further representation of the appellant,

because, in his opinion, the appeal is without merit. Counsel has filed a brief
               Case: 19-13897     Date Filed: 04/22/2020   Page: 2 of 2



pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the appeal

is correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Mitchell’s

conviction and sentence are AFFIRMED.




                                          2